Citation Nr: 1207598	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from September 1974 to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently returned to the RO in Montgomery, Alabama.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in December 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran has asserted that he has hepatitis C as a result of the air injections guns they used to administer vaccinations during active service.  He reported that the air injection gun was contaminated with blood prior to being used on him and that it transmitted the virus through blood to blood contact when his arm began to bleed after the vaccinations were administered.

In an October 2011 letter, one of the Veteran's private physicians, Dr. S.P., opined that it was at least as likely as not that the Veteran was infected with the hepatitis C virus from contact with contaminated blood during the Veteran's active service.  In this regard, Dr. S.P. reported that the Veteran did not have any tattoos and was not a drug user, but was still infected with the hepatitis C virus, which was primarily spread by blood to blood contact.  Further, Dr. S.P. reported that the mode of infection would be contact with contaminated blood on an air gun used for shots.  Dr. S.P. further stated that the Veteran was cut and bled when he received his vaccinations in active service and has a verified puncture scar on his arm from such.

The Veteran has also submitted VA documents indicating that while there was no documented case of hepatitis C being spread through use of air injection guns for vaccinations on service-members, it was in fact biologically possible that such transmission could be made.       

A review of the record shows that in 1981, the Veteran had blood work completed that showed some abnormal liver function.  According to research provided by the Veteran, the discovery of the hepatitis C virus was reported in 1989.  The first blood test for identifying hepatitis C was put into use in May 1990 and refined in July 1992.  In August 2005, hepatitis C genotype 1a was detected in the Veteran's blood.  In September 2005, the Veteran began 48 weeks of Pegasys/Ribavirin treatment.  In November 2005, after the first 11 shots of Pegasys were administered, the Veteran underwent blood tests and hepatitis C went undetected in his blood.  Again, in May 2006, after the 38th shot of Pegasys was administered, the Veteran underwent blood tests and hepatitis C went undetected in his blood.  The Veteran completed his Pegasys/Ribavirin treatment in August 2006.  In follow-up January 2007 blood tests, hepatitis C remained undetected in the Veteran's blood.

According to research completed by the Board, Pegasys is a long-acting version of the drug Interferon which has been shown to achieve a sustained virologic response in patients with hepatitis C, in that they will have no evidence of the virus in their blood after six months of treatment.  Essentially, these patients are cured of hepatitis C.  However, there is some indication that a small percentage of patients will get the virus back following the cessation of treatment.

A review of the medical records on file shows that there are no blood test results of record since the January 2007 blood test, at which time hepatitis C went undetected.  

So, while the Veteran has provided evidence in support of his claim that he contracted hepatitis C while in active service as a result of a contaminated air injection administered vaccination, to include a medical opinion, there is no evidence of record showing that the Veteran actually has a current diagnosis of hepatitis C or any residuals of past infection.  

Therefore, the Veteran should be afforded a VA examination, and necessary blood test, to determine whether he has hepatitis C or any residuals of past infection.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present hepatitis C or any residuals of past infection.  The claims file must be made available to and reviewed by the examiner.  All indicated studies, to include a hepatitis C detection blood test, should be performed.

If the hepatitis C virus is not detected in the Veteran's blood work, the examiner should provide an explanation as to the reasons for the August 2005 diagnosis of hepatitis C and the subsequent evidence that the hepatitis C virus went undetected in the Veteran's blood.  

If hepatitis C is not detected in the Veteran's blood work, the examiner should make note of any current residuals from past infection.  

The supporting rationale for all opinions expressed must be provided. 

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for hepatitis C based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


